            Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID DUPREE,                                    :
     Petitioner                                  :       No. 1:08-cr-00170
                                                 :
       v.                                        :       (Judge Kane)
                                                 :
UNITED STATES OF AMERICA,                        :
     Respondent                                  :
                                                 :

                                       MEMORANDUM

       Before the Court is Petitioner David Dupree (“Petitioner”)’s Motion to Vacate, Set Aside,

or Correct Sentence under 28 U.S.C. ' 2255 (Doc. No. 337), as supplemented with permission of

the Court by his Supplement to Motion to Vacate Sentence Under 28 U.S.C. § 2255 (Doc. No.

354). For the reasons that follow, the Court will deny Petitioner’s motion.

I.     BACKGROUND

       On April 23, 2009, a grand jury returned a three-count Indictment charging Petitioner

with the following offenses: armed bank robbery in violation of 18 U.S.C. §' 2113(a) & (d) and

aiding and abetting that offense in violation of 18 U.S.C. § 2 (Count 1); possessing, carrying, and

brandishing a firearm during a crime of violence, namely, armed bank robbery, in violation of 18

U.S.C. § 924(c) (Count 2); and conspiracy to commit armed bank robbery and use of a firearm in

furtherance of a crime of violence in violation of 18 U.S.C. § 371 (Count 3). (Doc. No. 1.) A

jury found Petitioner guilty of all charges on November 4, 2009. (Doc. No. 201.) A

Presentence Report (“PSR”) determined that Petitioner was a career offender due to three prior

convictions for controlled substance offenses, and that his sentencing guidelines range was 360

months to life based on an offense level of 34 and a criminal history category of VI. (PSR &

159.) Because he was convicted of violating 18 U.S.C. ' 924(c), Petitioner faced a mandatory
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 2 of 14



minimum term of 84 months’ imprisonment to be served consecutively to his sentence on the

other counts.

       The Court sentenced Petitioner on August 9, 2010, granting a downward variance based

on the disparity with a sentence imposed on a co-defendant, resulting in a sentence of 332

months. (Doc. Nos. 254, 255.) His sentence consisted of a term of imprisonment of 248

months on Count 1 (armed bank robbery), a concurrent term of 60 months on Count 3

(conspiracy), and a consecutive term of 84 months on Count 2 (Section 924(c)). (Doc. No.

254.) Petitioner filed a direct appeal to the United States Court of Appeals for the Third Circuit,

which was affirmed. See United States v. Dupree, 472 F. App’x 108 (3d Cir. 2012).

       Petitioner filed the instant motion to vacate (Doc. No. 337) on June 22, 2016, arguing that

his consecutive 84 month sentence based on 18 U.S.C. ' 924(c) violates due process and should

be vacated, in reliance on the United States Supreme Court’s decision in Johnson v. United

States, 135 S. Ct. 2551 (2015), 1 which invalidated the residual clause of the Armed Career

Criminal Act (“ACCA”) and its definition of a “violent felony” as unconstitutionally vague.

Pursuant to Standing Order 15-6 of the United States District Court for the Middle District of

Pennsylvania regarding Appointment of Counsel in Proceedings Related to the Application of

Johnson v. United States, Attorney Melinda Ghilardi of the Federal Public Defender’s Office

was appointed to represent Petitioner. (Doc. No. 339.)

       Because Petitioner had previously filed a Section 2255 motion, his counsel filed a Motion

to Stay Proceedings (Doc. No. 338) pending permission from the Third Circuit Court of Appeals


1
  On April 18, 2016, the Supreme Court held that Johnson is a new substantive rule that is
retroactive to cases on collateral review. See Welch v. United States, 136 S. Ct. 1257 (2016).


                                                 2
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 3 of 14



to file a successive Section 2255 motion. This Court granted the motion by Order dated June

23, 2016. (Doc. No. 340.) Following the United States Supreme Court’s decision in United

States v. Davis, 139 S. Ct. 2319 (2019), the Third Circuit granted Petitioner’s application to

proceed with his successive Section 2255 motion based on Johnson. (Doc. No. 349.)

       By Order dated October 29, 2019, the Court issued an Order lifting the stay of these

proceedings and directing the parties to confer and file a status report before November 12, 2019.

(Doc. No. 351.) Upon the filing of that status report (Doc. No. 352), the Court issued an Order

permitting Petitioner to file a Supplemental Motion to Correct Sentence Under 28 U.S.C. § 2255

by December 16, 2019 (Doc. No. 353). Pursuant to the agreement of the parties, the Court’s

Order also directed that, upon Petitioner’s filing of his Supplemental Motion, this matter would

be held in abeyance pending the United States Supreme Court’s decision on a petition for writ of

certiorari in Mojica v. United States, No. 19-25. (Id.) Petitioner filed his Supplemental Motion

to Correct Sentence Under 28 U.S.C. § 2255 on December 16, 2019. (Doc. No. 354.) On

January 14, 2020, Petitioner’s counsel filed a notice indicating that the Supreme Court had

denied certiorari in Mojica. (Doc. No. 355.)

       Thereafter, the Court directed the Government to file a response to Petitioner’s

Supplement within thirty (30) days and directed Petitioner to file any reply within fourteen (14)

days of the date of the filing of the Government’s brief. (Doc. No. 356.) After requesting an

extension of time to respond (Doc. No. 357), which was granted by the Court (Doc. No. 358), the

Government filed its brief in response on February 27, 2020 (Doc. No. 370). Petitioner filed his

reply brief on March 12, 2020. Petitioner’s motion to vacate is, therefore, ripe for disposition.




                                                 3
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 4 of 14



II.    DISCUSSION

       Pursuant to 28 U.S.C. ' 2255(a), a federal prisoner may file a motion requesting that the

sentencing court vacate, set aside, or correct his sentence on the basis “that the sentence was

imposed in violation of the Constitution or laws of the United States, or that the [C]ourt was

without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” See 28 U.S.C. ' 2255(a).

       As noted above, Petitioner seeks to vacate his Section 924(c) conviction and consecutive

mandatory minimum sentence based on Johnson. Pursuant to 18 U.S.C. ' 924(c), an individual

is subject to enhanced punishment if he or she uses, carries, or brandishes a firearm “during and

in relation to any crime of violence.” See 18 U.S.C. ' 924(c)(1)(A)(ii). A crime of violence is

defined within the statute as a felony offense that “(A) has as an element the use, attempted use,

or threatened use of physical force against the person or property of another, or (B) that by its

nature, involves a substantial risk that physical force against the person or property of another

may be used in the course of committing the offense.” See 18 U.S.C. ' 924(c)(3). Courts have

generally referred to clause A of Section 924(c)(3) as the “elements clause” and clause B of

Section 924(c)(3) as the “residual clause.” See United States v. Galati, 844 F.3d 152, 154 (3d

Cir. 2016), cert. denied, 138 S. Ct. 636 (2018); United States v. Robinson, 844 F.3d 137, 140-41

(3d Cir. 2016), cert. denied, 138 S. Ct. 215 (2017).

       In Johnson, as noted above, the Supreme Court invalidated as unconstitutionally vague

the residual clause of the ACCA, 18 U.S.C. ' 924(e). The ACCA provides for a mandatory

minimum sentence of 15 years’ imprisonment for individuals convicted under 18 U.S.C. '

922(g) who possess three prior adult convictions for “violent felonies” or “serious drug


                                                 4
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 5 of 14



offenses.” See 18 U.S.C. ' 924(e)(1). The ACCA defines “violent felony” as including three

categories of offenses, the third of which, the residual clause, was at issue in Johnson. That

clause refers to crimes that “otherwise involve[ ] conduct that presents a serious potential risk of

physical injury to another.” See id. The Supreme Court’s decision in Johnson invalidating this

clause as unconstitutionally vague gave rise to additional constitutional challenges to similar

residual clauses. See Beckles v. United States, 137 S. Ct. 886 (2017) (rejecting a vagueness

challenge to the residual clause of the United States Sentencing Guidelines’ career offender

definition); see also Sessions v. Dimaya, 139 S. Ct. 1204 (2018) (applying Johnson and finding

unconstitutionally vague the residual clause of the federal criminal code’s definition of crime of

violence).

       Finally, this past term, the Supreme Court granted a petition for certiorari in United States

v. Davis, 139 S. Ct. 782 (2019), specifically to consider the question presented by Petitioner in

his motion: whether, under Johnson, the residual clause of Section 924(c) is unconstitutionally

vague. On June 24, 2019, the Supreme Court issued its decision in Davis, extending the holding

of Johnson to Section 924(c)(3)(B) and finding its residual clause unconstitutionally vague. 2

Accordingly, after Davis, an offense may qualify as a Section 924(c) crime of violence only



2
  The Supreme Court in Davis did not expressly state that its holding in the case applies
retroactively to cases on collateral review. However, the Third Circuit has held that Section
2255 challenges based on Davis meet the gatekeeping requirements applicable to second or
successive 2255 motions; specifically, that a petitioner makes a prima facie showing that the
claim relies on a new rule of constitutional law, made retroactive to cases on collateral review by
the Supreme Court, that was previously unavailable. See In re Matthews, 934 F.3d 196 (3d Cir.
2019); see also In re Hammond, 782 F. App’x 899 (11th Cir. 2019) (holding that Davis
announced a new rule of constitutional law that is retroactively applicable to cases on collateral
review).


                                                 5
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 6 of 14



under the “elements clause,” not under the “residual clause.” See 18 U.S.C. § 924(c)(3)(A)

(requiring an offense that “has as an element the use, attempted use, or threatened use of physical

force against the person or property of another”).

       In his initial motion, Petitioner argued that neither armed bank robbery (Count 1) nor

conspiracy to commit armed bank robbery (Count 3) is a crime of violence following Johnson,

and, therefore, his consecutive sentence based on 18 U.S.C. § 924(c) (Count 2) violates due

process and should be vacated. (Doc. No. 337 at 2-3.) Specifically, Petitioner argued that,

pursuant to Johnson, Section 924(c)(3)(B)’s “residual clause” was void for vagueness and could

not serve as a legal basis for a finding that he had been convicted of a crime of violence. (Id. at

7.) He further argued that neither armed bank robbery nor conspiracy to commit armed bank

robbery is a crime of violence under Section 924(c)(3)(A)’s “elements clause.” (Id. at 7-12.)

As noted above, while Petitioner’s request to pursue his successive Section 2255 motion was

pending with the Third Circuit, the Supreme Court issued its decision in Davis, finding the

“residual clause” of Section 924(c)(3)(B) void for vagueness under Johnson. Therefore,

pursuant to his initial motion, Petitioner’s remaining argument for vacating his Section 924(c)

consecutive sentence is that neither armed bank robbery nor conspiracy to commit armed bank

robbery is a crime of violence under Section 924(c)(3)(A)’s “elements clause.”

       In addition, however, while Petitioner’s request to pursue his successive Section 2255

motion was pending with the Third Circuit, developing Third Circuit precedent clarified that

armed bank robbery is indeed categorically a crime of violence under Section 924(c)’s “elements

clause.” In United States v. Johnson, 899 F.3d 191 (3d Cir. 2018), the Third Circuit specifically

held that bank robbery in violation of 18 U.S.C. ' 2113(a) and (d) qualifies as a crime of


                                                 6
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 7 of 14



violence for purposes of Section 924(c). See Johnson, 899 F.3d at 202-04. 3 In Johnson, the

Third Circuit noted that the defendant was convicted for a violation of Section 2113(d), which

proscribes armed bank robbery, an offense that is committed when in the course of committing

bank robbery in violation of Section 2113(a), a defendant “assaults any person, or puts in

jeopardy the life of any person by the use of a dangerous weapon or device.” See id. at 203-04

(quoting 18 U.S.C. ' 2113(d)). In response to defendant’s argument that unarmed bank robbery

under Section 2113(a) cannot qualify as a crime of violence, the Third Circuit held that its

decision in United States v. Wilson, 880 F.3d 80 (3d Cir. 2018), which held that unarmed bank

robbery under 18 U.S.C. ' 2113(a) categorically qualifies as a “crime of violence” under the

elements clause of the career offender Sentencing Guidelines, governed the question presented

by the defendant’s appeal. Accordingly, pursuant to the Third Circuit’s decision in Johnson,

both unarmed bank robbery (Section 2113(a)) and armed bank robbery (Section 2113(d))

constitute crimes of violence under the “elements clause” of Section 924(c)(3). Because

Petitioner was convicted of armed bank robbery in violation of Section 2113(d), controlling

precedent appears to dictate that Petitioner’s conviction qualifies as a crime of violence under the

“elements clause” of Section 924(c)(3), eliminating any apparent avenue for Section 2255 relief

based on Petitioner’s Section 924(c) consecutive mandatory minimum sentence.

       However, in view of the above precedent, Petitioner proffers a different argument in his

Supplemental Motion, maintaining that his conviction on Count 1 was such that it is unclear


3
  At the time, having found that a conviction under either Section 2113(a) or 2113(d) qualifies as
a crime of violence under the elements clause of Section 924(c)(3), the Third Circuit declined to
address the defendant’s constitutional challenge to the residual clause of Section 924(c)(3). See
id. at 203.


                                                 7
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 8 of 14



whether he was convicted of armed bank robbery or aiding and abetting armed bank robbery, and

further, that aiding and abetting an armed bank robbery is not a crime of violence under Section

924(c)’s “elements clause,” rendering his conviction and consecutive sentence on Count 2

(Section 924(c)) violative of due process. (Doc. No. 354 at 8-12.) Petitioner maintains that,

pursuant to the categorical approach applicable to crime of violence determinations after Davis,

the Court must first determine the “crime of violence” upon which Petitioner’s Section 924(c)

conviction was predicated, and argues that here, “there is no way to determine upon which

predicate offense the jury based the Section 924(c) conviction.” (Id. at 8.) Petitioner notes that

the Indictment charged the predicate offense as follows: “a crime of violence for which [the

defendant] may be prosecuted in a court of the United States, namely bank robbery.” (Id.)

However, Petitioner maintains that during its instructions to the jury, the Court made specific

reference to Count 1 as a crime of violence, instructing the jury that the first element of the

Section 924(c) offense is that “[Petitioner] committed the crime of armed bank robbery as

charged in Count 1 of the [I]ndictment.” (Id.) Petitioner notes that Count 1 of the Indictment

charged Petitioner with armed bank robbery and aiding and abetting armed bank robbery. (Id.)

       Petitioner further maintains that “[w]hen an offense is predicated on a violation of

another statute, the underlying statutory violation must be agreed upon unanimously by the jury.”

(Id. at 9.) He argues that this rule is applicable to a Section 924(c) conviction, which includes a

predicate offense as an element of the crime. (Id. at 9-10.) Further, he maintains that “[t]he

documents in this case do not reveal a unanimous jury finding regarding the predicate,” and so

the Court “must assume that [Petitioner’s] Section 924(c) conviction hinged on the least culpable

act,” which Petitioner maintains is “aiding and abetting a bank robbery.” (Id. at 10.)


                                                  8
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 9 of 14



       Petitioner then argues that aiding and abetting armed bank robbery is not a crime of

violence because it does not have as an element the use, attempted use, or threatened use of

physical force against the person or property of another. (Id. at 11.) Petitioner maintains that

“under an aiding and abetting theory, a defendant may be convicted without any affirmative act

toward the completed offense,” citing in support the dissenting opinion in In re Colon, 826 F.3d

1301, 1306-07 (11th Cir. 2016). (Id. at 11-12.) 4 Accordingly, Petitioner maintains that if

aiding and abetting armed bank robbery is not a crime of violence, then his consecutive term of

84 months imprisonment on Count 2 must be vacated. (Id. at 12.)

       In response, the Government maintains that after Davis, “a conviction of aiding and

abetting armed bank robbery still qualifies as a crime of violence under the categorical

approach,” and therefore, the Court should deny Petitioner’s request for Section 2255 relief.

(Doc. No. 370 at 5.) The Government asserts that “[i]t does not matter if [Petitioner] was

convicted as a principal or as an aider and abettor. Aiding and abetting is not a separate crime,

but rather a theory of liability. Under Title 18, United States Code, Section 2, one who aids and

abets a crime is guilty as a principal.” (Id. at 14.) The Government maintains that Petitioner’s

“argument stems from a fundamental misunderstanding of aiding and abetting liability,” noting

that the “aiding and abetting statute, 18 U.S.C. § 2, states that a person who ‘aids, abets,

counsels, commands, induces, or procures’ the commission of a federal offense ‘is punishable as

a principal.’” (Id. at 16.) The Government explains that, under the aiding and abetting statute,



4
  Petitioner also references the petition for writ of certiorari filed with the United States Supreme
Court in Mojica v. United States, No. 19-35, where the petitioner argued that the crime of aiding
and abetting armed bank robbery is not a crime of violence under the elements clause. As noted
above, the Supreme Court denied the petition for writ of certiorari in Mojica.

                                                  9
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 10 of 14



the acts of the principal are attributed to the aider and abettor as a matter of law, and accordingly,

“courts have uniformly recognized that aiding and abetting is merely a means of committing an

offense.” (Id.) (citing cases). The Government maintains that “a defendant need not be

charged with aiding and abetting under § 2 in order to be convicted on that theory” because

“aiding and abetting is implied in every indictment for a substantive offense.” (Id. at 17.)

        Pursuant to these principles, the Government argues that while the jury had to

unanimously agree that Petitioner was guilty of the offense charged in Count 1 of the Indictment,

“it did not need to unanimously agree on the theory of liability, that is, that [Petitioner] himself

committed the bank robbery offense, or that he aided and abetted the commission of the

offense.” (Id. at 18.) Accordingly, the Government maintains that whether Petitioner was

found guilty of armed bank robbery pursuant to an aiding and abetting theory of liability “is of

no consequence to the determination of whether this offense qualifies as a crime of violence

under Section 924(c)’s elements clause” because “[Petitioner] is guilty as a principal regardless

of the theory of liability.” (Id. at 19.)

        In support of its position that a conviction for aiding and abetting armed bank robbery

constitutes a crime of violence under the elements clause because it involves the use, attempted

use, or threatened use of physical force against the person or property of another, the

Government cites the Eleventh Circuit’s decision in In re Colon, where the court held that a

conviction for aiding and abetting Hobbs Act robbery qualified as a crime of violence under

Section 924(c)’s elements clause. (Doc. No. 370 at 19-20.) In that case, the court explained

that “[b]ecause an aider and abettor is responsible for the acts of the principal as a matter of law,

an aider and abettor of a Hobbs Act robbery necessarily commits all the elements of a principal


                                                  10
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 11 of 14



Hobbs Act robbery.” See In re Colon, 826 F.3d at 1305. The Government also cites a decision

of the Tenth Circuit in United States v. Deiter, 890 F.3d 1203 (10th Cir. 2018), where the court

held that aiding and abetting a federal bank robbery was a violent felony under the elements

clause of Section 924(e) (the ACCA) and stated that aiding and abetting “is not a separate crime

but simply eliminates the legal distinction between aiders and abettors and principals;” and,

therefore, “it makes sense to look to the underlying statute of conviction, rather than § 2, to

decide whether the elements clause is satisfied.” See id. at 1215-16. 5 Accordingly, the

Government maintains that, in applying the categorical approach to Petitioner’s conviction, “it

does not matter whether the ‘crime of violence’ for § 924(c) purposes was the Armed Bank

Robbery or aiding and abetting Armed Bank Robbery, as the result is the same: [Petitioner’s]

conviction qualifies as a crime of violence under the elements clause of § 924(c).” (Doc. No.

370 at 22.)



5
  The Government also points out that the Third Circuit has held, in a non-precedential opinion,
that aiding and abetting Hobbs Act robbery is a crime of violence under the categorial approach.
See United States v. McKelvey, 773 F. App’x 74, 75 (3d Cir. 2019) (stating that “[i]t does not
matter whether [Defendant] was convicted as a principal or as an aider or abettor to Hobbs Act
robbery because, under the aiding and abetting statute, a person who aids, abets, [or] counsels the
commission of a federal offense is punishable as a principal. Aiding and abetting is not a
separate crime, but rather an alternative charge that permits one to be found guilty as a principal
for aiding or procuring someone else to commit the offense. His conviction for aiding and
abetting is therefore treated as a conviction for the crime”). In reply, Petitioner notes that the
Third Circuit’s decision regarding aiding and abetting Hobbs Act robbery was decided under the
framework of United States v. Robinson, 844 F.3d 137 (3d Cir. 2016), which he correctly notes
was abrogated by the Supreme Court’s decision in Davis mandating a categorial approach to
crime of violence determinations. The question of whether aiding and abetting Hobbs Act
robbery qualifies as a crime of violence under Section 924(c)’s elements clause is currently
pending before the Third Circuit. See United States v. Corley, No. 18-3633 (3d Cir.). That
appeal has been stayed pending the Third Circuit’s decision as to whether Hobbs Act robbery is
categorically a crime of violence under the elements clause in United States v. Copes, No. 19-
1494 (3d Cir.) (submitted Oct. 23, 2019).

                                                 11
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 12 of 14



       Upon review of the briefs of the parties and the relevant authorities, the Court is

unpersuaded by Petitioner’s argument that, assuming arguendo that aiding and abetting armed

bank robbery is the predicate offense supporting his 924(c) conviction, aiding and abetting armed

bank robbery is not categorically a crime of violence under Section 924(c)’s elements clause.

First, as discussed above, and as Petitioner acknowledges, binding precedent of the Third Circuit

makes clear that armed bank robbery is categorically a crime of violence under Section 924(c)’s

“elements clause.” See United States v. Johnson, 899 F.3d 991 (3d Cir. 2018). Second, even if

the Court assumes, as Petitioner urges it to do, that the relevant 924(c) predicate offense is aiding

and abetting armed bank robbery, the Court is unpersuaded by Petitioner’s argument that aiding

and abetting armed bank robbery is not a crime of violence for purposes of Section 924(c).

       Rather, the Court finds persuasive the Government’s citation to the Eleventh Circuit’s

discussion of aiding and abetting liability in In re Colon. While that discussion pertained to

aiding and abetting the crime of Hobbs Act robbery (which that court had previously determined

to be categorically a crime of violence under Section 924(c)’s elements clause), not aiding and

abetting the crime of armed bank robbery, the principles articulated by that court governing

aiding and abetting liability apply equally to either substantive crime. As the court explained,

       [b]ecause an aider and abettor is responsible for the acts of the principal as a
       matter of law, an aider and abettor of a Hobbs Act robbery necessarily commits
       all the elements of a principal Hobbs Act robbery. And because the substantive
       offense of Hobbs Act robbery has as an element the use, attempted use, or
       threatened use of physical force against the person or property of another, … then
       an aider and abettor of a Hobbs Act robbery necessarily commits a crime that has
       as an element the use, attempted use, or threatened use of physical force against
       the person or property of another.

In re Colon, 826 F.3d at 1305 (citations and quotation marks omitted).

       Further, as noted by the Government, the Third Circuit has articulated a similar view of

                                                 12
         Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 13 of 14



aiding and abetting liability in its non-precedential opinion in McKelvey. While the Court

acknowledges Petitioner’s point that Davis has called into question McKelvey’s reliance on

Robinson to support its conclusion regarding Hobbs Act robbery as a crime of violence, the

Third Circuit’s statements regarding the nature of aiding and abetting liability echo the Eleventh

Circuit’s holding in In re Colon. In McKelvey, the Third Circuit stated that:

       It does not matter whether [Defendant] was convicted as a principal or as an aider
       and abettor to Hobbs Act robbery because, under the aiding and abetting statute, a
       person who ‘aids, abets, [or] counsels’ the commission of a federal offense ‘is
       punishable as a principal.’ Aiding and abetting is not a separate crime, but rather
       ‘an alternative charge that permits one to be found guilty as a principal for aiding
       or procuring someone else to commit the offense.’ His conviction for aiding and
       abetting is therefore treated as a conviction for the crime.

McKelvey, 773 F. App’x at 75 (citations omitted).

       Accordingly, in reliance on the above authorities, and in light of the fact that armed bank

robbery is categorically a crime of violence under Section 924(c)’s elements clause, the Court

finds that, even assuming that with regard to Petitioner, the relevant predicate crime of violence

supporting his Section 924(c) conviction is aiding and abetting armed bank robbery, that offense

similarly constitutes a predicate crime of violence sufficient to support a Section 924(c)

conviction, and therefore, Petitioner has not demonstrated an entitlement to Section 2255 relief.

See United States v. Richardson, 948 F.3d 733, 741-42 (6th Cir. 2020) (holding, in the context of

aiding and abetting Hobbs Act robbery, that “[t]here is no distinction between aiding and

abetting the commission of a crime and committing the principal offense. Aiding and abetting

is simply an alternative theory of liability indistinct from the substantive crime,” and therefore,

“to sustain a conviction under § 924(c), it makes no difference whether [the defendant] was an

aider and abettor or a principal”); United States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st Cir.


                                                 13
           Case 1:08-cr-00170-YK Document 379 Filed 04/27/20 Page 14 of 14



2018) (similarly finding, in the context of aiding and abetting Hobbs Act robbery, that an aider

and abettor is “’punishable as a principal,’ and thus no different for purposes of the categorical

approach than one who commits the substantive offense”).

III.    CERTIFICATE OF APPEALABILITY

        In proceedings brought under Section 2255, a petitioner cannot appeal to the circuit court

unless a certificate of appealability (“COA”) has been issued. A court may not issue a COA

unless “the applicant has made a substantial showing of the denial of a constitutional right.” See

28 U.S.C. ' 2253(c)(2). In other words, a COA should not issue unless “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or wrong.” See

Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court finds that reasonable jurists would not

disagree with the Court’s assessment of Petitioner’s claim. A COA, therefore, will not issue in

this case.

IV.     CONCLUSION

        For the reasons stated above, the Court finds that Petitioner is not entitled to relief

pursuant to 28 U.S.C. ' 2255 based on the Supreme Court’s decision in Johnson, and, therefore,

the Court will deny his Section 2255 motion. An Order consistent with this Memorandum

follows.




                                                  14
